

Exhibit 10.153



ENDO HEALTH SOLUTIONS, INC.


EXECUTIVE EMPLOYMENT AGREEMENT




THIS AGREEMENT (this “Agreement”) is hereby entered into as of May 24, 2013, by
and between Endo Health Solutions, Inc. (the “Company”) and Donald DeGolyer
(“Executive”) (hereinafter collectively referred to as “the parties”).


In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:


1.
Term. The term of Executive’s employment under this Agreement shall be for the
period commencing on August 1, 2013 (the “Employment Commencement Date”) and
ending, subject to earlier termination as set forth in Section 6, on the third
anniversary of the Employment Commencement Date (the “Employment Term”).



2.
Employment. During the Employment Term:

a.
Executive shall be assigned with the duties and responsibilities of Chief
Operating Officer, Pharmaceuticals, as may reasonably be assigned to Executive
from time to time by the President and Chief Executive Officer of the Company.
Executive shall perform such duties, undertake the responsibilities, and
exercise the authorities customarily performed, undertaken and exercised by
persons situated in a similar executive capacity at a similar company. Executive
shall be entitled to observe and attend, on a nonvoting basis and subject to
reasonable restrictions imposed by the Board of Directors (the “Board”),
meetings of the Board other than executive sessions. If, at any time, Executive
is elected as a director of the Company or any of its subsidiaries, Executive
shall accept such position and fulfill Executive’s duties as such director.

b.
Executive shall devote Executive’s full-time business attention to the business
and affairs of the Company. Notwithstanding the foregoing, Executive may (i)
subject to the prior written approval of the Board, serve on civil, charitable
or non-profit boards or committees or serve on one (1) public company board of
directors (other than the Company), and (ii) manage personal and family
investments and affairs, participate in industry organizations and deliver
lectures at educational institutions, in each case so long as such service and
activity does not interfere, individually or in the aggregate, with the
performance of his responsibilities hereunder and subject to the Company’s code
of conduct and other applicable policies as in effect from time to time.

c.
Executive shall be subject to and shall abide by each of the Company’s personnel
and compliance policies applicable and communicated in writing to senior
executives.

3.
Sign-On Compensation



a.
Sign-On Bonus. On the first regular payroll period payment date following the
Employment Commencement Date, the Company shall pay Executive a sign-on cash
bonus of $300,000. The Company is required to withhold tax at the time of
payment of this bonus. If Executive’s employment with the Company is terminated
by the Company for Cause (as described in Section 6(c)), or by







--------------------------------------------------------------------------------



Executive without Good Reason (as described in Section 6(f)), within twelve (12)
months of the Employment Commencement Date, Executive must repay to the Company
the full amount of the sign-on cash bonus. Any such repayment must be made
within ninety (90) days of such termination.


b.
Initial Restricted Stock Unit Grant. On the first trading day following the
Employment Commencement Date, the Company shall grant Executive restricted stock
units under the Company’s equity incentive plans (the “Initial RSUs”). The
number of Initial RSUs shall equal to $1,200,000, divided by the Fair Market
Value (as defined in the applicable equity incentive plan) of a share of the
Company’s common stock as of the grant date (rounded down to the nearest whole
share). Such initial grant of restricted stock units shall vest ratably over a
three-year period, at a rate of one-third of the total Initial RSUs on each
anniversary of the grant date, provided Executive is employed on such dates by
the Company, or upon an earlier termination of Executive’s employment due to
death, Disability, termination by the Company without Cause or by Executive for
Good Reason. All such restricted stock units shall be subject to the terms and
conditions of the applicable plan and applicable award agreement.



c.
Initial Performance Share Unit Grant. On the first trading day following the
Employment Commencement Date, the Company shall grant Executive performance
share units (“Initial PSUs”) under the Company’s equity incentive plans. The
number of Initial PSUs shall equal to $1,200,000, divided by the Fair Market
Value (as defined in the applicable equity incentive plan) of a share of the
Company’s common stock as of the grant date (rounded down to the nearest whole
share). Such initial grant of performance share units shall vest on the third
anniversary of the grant date, provided Executive is then employed by the
Company and subject to the achievement of the applicable performance goals, as
determined by the Committee. Upon earlier termination of employment by the
Company without Cause or by Executive with Good Reason, Executive shall be
eligible to vest in a prorated portion of such PSUs based on Executive’s
completed term of service and achievement of applicable performance criteria,
provided that Executive has completed at least eighteen (18) whole and partial
months of service with the Company following the grant date. Upon termination
due to death, such PSUs shall vest at target levels. Upon termination due to
Disability, such PSUs shall continue to be eligible to vest in accordance with
applicable performance-based vesting conditions. All such performance share
units shall be subject to the terms and conditions of the applicable plan and
applicable award agreement.



4.
Annual Compensation and Equity Grants.



a.
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $650,000 per annum or such
increased amount as the President and Chief Executive Officer of the Company or
the Compensation Committee of the Board (the “Committee”) may from time to time
determine, and which shall be reviewed for such increase annually, with the
first such review to occur in March 2014 (hereinafter referred to as the “Base
Salary”). Such Base Salary shall be payable in accordance with the Company’s


2



--------------------------------------------------------------------------------



customary practices applicable to its executives, but no less frequently than
monthly.
b.
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, beginning with the 2013 fiscal year, Executive shall be
eligible to participate in the Company’s annual incentive plan. Executive shall
be eligible to receive a target annual cash bonus of 60% of Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”), with the
opportunity to receive a maximum annual cash bonus of 200% of Base Salary, in
accordance with the terms of the applicable Company annual cash bonus plan as in
effect immediately prior to the Employment Commencement Date. Any bonus payment
shall be subject to the achievement of performance targets as set by the
Committee. Such annual cash bonus shall be paid in no event later than March
15th of the taxable year following the end of the taxable year to which the
performance targets relate, provided that Executive is employed by the Company
through December 31st of the applicable fiscal year and any performance targets
established by the Committee for the applicable fiscal year have been achieved.
Executive’s total annual cash bonus payable in respect of 2013 performance will
not be prorated (i.e., it will be calculated as if Executive had been employed
by the Company, and received Base Salary, for the entire 2013 fiscal year)
assuming that Executive commences employment with the Company no later than July
15, 2013.

c.
Equity Compensation. For each fiscal year or part thereof during the Employment
Term, beginning with grants made in 2014 with respect to 2013 performance,
Executive shall be eligible to receive equity-based compensation with a targeted
grant date fair market value equal to 250% of Executive’s Base Salary for such
fiscal year. All such equity-based awards shall be subject to the terms and
conditions set forth in the applicable plan and agreements, and in all cases
shall be as determined by the Committee; provided, however, that such
equity-based compensation shall be on terms and conditions substantially similar
to those applicable to similarly situated senior executives of the Company.
Executive’s total equity-based compensation payable in 2014 in respect of 2013
performance will not be prorated (i.e., it will be calculated as if Executive
had been employed by the Company, and received Base Salary, for the entire 2013
fiscal year) assuming that Executive commences employment with the Company no
later than July 15, 2013.

5.
Other Benefits.



a.
Employee Benefits. Except as set forth below, during the Employment Term,
Executive shall be entitled to participate in all employee benefit plans,
practices and programs maintained by the Company and made available to employees
of the Company generally, including, without limitation, all pension,
retirement, profit sharing, savings, medical, hospitalization, disability,
dental, life or travel accident insurance benefit plans, to the extent Executive
is eligible under the terms of such plans. Executive’s participation in such
plans, practices and programs shall be on the same basis and terms as are
applicable to employees of the Company generally.

b.
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to comparable executive employees of the Company,
including, but not limited to, the Company’s deferred compensation plans and any


3



--------------------------------------------------------------------------------



supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans; provided, however,
that Executive shall not be entitled to a car allowance. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of the Company. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder. Executive is responsible for any taxes that may be due based upon the
value of the benefits provided.
c.
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company to its senior executives, on terms and conditions that are no less
favorable to Executive than those that apply to other senior executives of the
Company; provided, however, that in lieu of financial counseling benefits
provided to other senior executives, Executive may elect to utilize the services
of a personal financial counselor selected by Executive and, if so elected, the
Company shall reimburse Executive for the reasonable costs incurred by Executive
in using such counselor up to the maximum costs that the Company would have
incurred had Executive elected to use the Company-provided financial counseling
services. For the avoidance of doubt, Executive shall not be entitled to any
excise tax gross-up under Section 280G or 4999 of the Internal Revenue Code (or
any successor provision) or any other tax gross-up or a car allowance.



d.
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.

e.
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office, with such secretarial and other support facilities
as are commensurate with Executive’s status with the Company, which facilities
shall be adequate for the performance of Executive’s duties hereunder.



f.
Housing Allowance. Executive shall be entitled to reimbursement for reasonable
expenses incurred by Executive for temporary housing or lodging in the vicinity
of the Company’s headquarters (regardless of whether such expenses are incurred
prior to or following relocation), in an amount not to exceed $4,000 per month
for a maximum of 12 months.



g.
Relocation Expenses. Executive shall be entitled to the relocation package
provided by the Company to similarly situated executives for reimbursement of
reasonable relocation expenses incurred should Executive choose to relocate to a
location within daily commuting distance of the Company's headquarters within
two (2) years of the Employment Commencement Date. Notwithstanding the
foregoing, such reasonable relocation expenses shall include, but not be limited
to,


4



--------------------------------------------------------------------------------



moving and transferring costs for household and personal effects, automobiles
and family members, and reimbursement of closing costs.


h.
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:



i.
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four (4) weeks per year; vacation must be taken at such time or
times as approved by the Company’s President and Chief Executive Officer; and



ii.
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment that would preclude Executive from having a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), upon such termination of
employment.



a.
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability (as
defined below). For purposes of this Agreement, Executive will be deemed to have
a “Disability” if, as a result of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, Executive is unable
to perform the core functions of Executive’s position (with or without
reasonable accommodation) or is receiving income replacement benefits for a
period of three (3) months or more under an accident and health plan covering
employees of the Company. Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

b.
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.

c.
Cause. The Company may terminate Executive’s employment for “Cause” by providing
a Notice of Termination (as defined in Section 7 below) that notifies Executive
of his termination for Cause (as defined below), effective as of the date of
such notice. “Cause” shall mean, for purposes of this Agreement: (a) the
continued failure by Executive to use good faith efforts in the performance of
Executive’s duties under this Agreement (other than any such failure resulting
from Disability or other allowable leave of absence); (b) the criminal felony
indictment of Executive by a court of competent jurisdiction; (c) the engagement
by Executive in misconduct that has caused, or, in the good faith judgment of
the Board, is reasonably likely to cause, if not discontinued, harm (financial
or otherwise) to the Company or its affiliates; such harm to include, without
limitation, (i) the


5



--------------------------------------------------------------------------------



unauthorized disclosure of material secret or Confidential Information (as
defined in Section 10(d) below) of the Company or any of its affiliates, (ii)
the debarment of the Company or any of its affiliates by the U.S. Food and Drug
Administration or any successor agency (the “FDA”), or (iii) the revocation of
the registration of the Company or any of its affiliates with the U.S. Drug
Enforcement Administration of any successor agency (the “DEA”); (d) the
debarment of Executive by the FDA; (e) the continued breach by Executive of this
Agreement that is materially injurious to the Company, or (f) Executive makes,
or is found to have made, a certification relating to the Company’s financial
statements and public filings that is known to Executive to be false.
Notwithstanding the foregoing, prior to having “Cause” for Executive’s
termination (other than as described in clauses (b) and (d) above), the Company
must deliver a written demand to Executive which specifically identifies the
conduct that may provide grounds for Cause within ninety (90) calendar days of
the Company’s knowledge of such conduct, events or circumstances, and Executive
must have failed to cure such conduct (if curable) within fifteen (15) days
after such demand. References to the Company in subsections (a) through (f) of
this paragraph shall also include affiliates of the Company.
d.
Without Cause. The Company may terminate Executive’s employment other than for
Cause, Disability or death. The Company shall deliver to Executive a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive’s employment other than for Cause, Disability or death, and the
Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period.

e.
Termination by Executive Without Good Reason. Executive may voluntarily
terminate Executive’s employment without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period.

f.
Termination by Executive for Good Reason. Executive may terminate employment
with the Company for Good Reason (as defined below) by delivering to the Company
a Notice of Termination not less than thirty (30) days prior to the termination
of Executive’s employment for Good Reason. The Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period. For purposes of this Agreement, “Good Reason”
means any of the following without Executive's prior written consent: (a) a
material diminution in Executive’s Base Salary, Target Bonus (provided that
failure to earn a bonus equal to or in excess of the Target Bonus by reason of
failure to achieve applicable performance goals shall not be deemed Good Reason)
or benefits; (b) a material diminution of his position, responsibilities, duties
or authorities from those in effect as of the Employment Commencement Date; (c)
any change in reporting structure such that Executive is required to report to
someone other than the Company’s President and Chief Executive Officer or the
Board; (d) following Executive’s relocation, the Company changing its
headquarters to a location that is more than fifty (50) miles from the Company’s
current headquarters (except for any such change in location that is not
materially adverse to Executive); or (e) any material breach by the Company of
its obligations under this Agreement. Executive shall provide notice of the
existence


6



--------------------------------------------------------------------------------



of the Good Reason condition within ninety (90) days of the date Executive
learns of the condition, and the Company shall have a period of thirty (30) days
during which it may remedy the condition, and in case of full remedy such
condition shall not be deemed to constitute Good Reason hereunder.
7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination (as defined below) to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in Section 14(j)
below).

8.
Compensation Upon Termination.



a.
Termination by the Company for Cause or by Executive Other Than for Good Reason
During the Employment Term. If Executive’s employment is terminated (A) by the
Company for Cause or (B) by Executive for any reason, other than for Good
Reason, in either case during the Employment Term, the Company shall provide
Executive with the following payments and benefits:



i.
any accrued and unpaid Base Salary;

ii.
any annual bonus earned but unpaid in respect of any completed fiscal year
preceding the termination date;

iii.
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;

iv.
any accrued and unpaid vacation pay;

v.
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and



vi.
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.

(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).
b.
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay or provide to
Executive:



i.
the Accrued Compensation;



ii.
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which


7



--------------------------------------------------------------------------------



Executive’s termination date occurs, had Executive continued in employment until
the end of such fiscal year, which amount, determined based on the Company’s
actual performance for such year relative to the performance goals applicable to
Executive (but without any exercise of negative discretion with respect to
Executive in excess of that applied to either senior executives of the Company
generally or in accordance with the Company’s historical past practice), shall
be multiplied by a fraction (A) the numerator of which is the number of days in
such fiscal year through termination date and (B) the denominator of which is
365 (the “Pro-Rata Bonus”) and shall be payable in a lump sum payment at the
time such bonus or incentive awards are payable to other participants;


iii.
accelerated vesting and non-forfeitability, as of the termination date, of the
Initial RSUs; and



iv.
continued coverage for Executive and Executive’s dependents under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible. After such two-year period, Executive and
Executive’s dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.



Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit.


c.
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay or provide to Executive’s
beneficiaries:



i.
the Accrued Compensation;



ii.
the Pro-Rata Bonus;



iii.
accelerated vesting and non-forfeitability, as of the termination date, of the
Initial RSUs and the Initial PSUs (solely to the extent provided for in Section
3(c) of this Agreement); and



iv.
continued coverage for Executive’s dependents under any health, medical, dental,
vision or life insurance program or policy in which


8



--------------------------------------------------------------------------------



Executive was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination. After
such two-year period, Executive’s dependents who are qualified beneficiaries
shall be entitled, at their election and cost, to eighteen (18) months of
continuation coverage at COBRA rates.


d.
Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause (other than on
account of Executive’s death or Disability) or by Executive for Good Reason, in
each case during the Employment Term, Executive shall be entitled to the
benefits provided in this Section 8(d):

i.
the Accrued Compensation;



ii.
the Pro Rata Bonus;

iii.
accelerated vesting, non-forfeitability and exercisability, as of the
termination date, of the Initial RSUs and the Initial PSUs (solely to the extent
provided for in Section 3(c) of this Agreement); and



iv.
subject to Executive’s compliance with Section 14(g) hereof, a payment equal to
two (2) times the sum of Executive’s Base Salary and Target Bonus as in effect
immediately prior to Executive’s termination of employment. Such payment shall
be made on the 60th day following the date of Executive’s termination of
employment; and



v.
subject to Executive’s compliance with Section 14(g) hereof, the Company shall
provide Executive and Executive’s dependents with continued coverage under any
health, medical, vision, dental or life insurance program or policy in which
Executive was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible (provided, however, in the event such continued
coverage, by reason of change in the applicable law, may, in the Company’s
reasonable view, result in tax or other penalties on the Company, this provision
shall terminate and the parties shall, in good faith, negotiate for a substitute
provision that provides substantially similar benefits to Executive but does not
result in such tax or other penalties). After such two-year period, Executive
and Executive’s dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.

e.
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(b)(iv) and 8(d)(v) above, no
such


9



--------------------------------------------------------------------------------



payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.


f.
Survival. The Company’s obligations under this Section 8 shall survive the
termination of the Employment Term.

9.
Certain Tax Treatment.



a.
Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code or any successor provision thereto, or any similar tax imposed by state or
local law, the Payments shall be reduced (but not below zero) if and to the
extent necessary so that no Payment to be made or benefit to be provided to
Executive shall be subject to the Excise Tax (such reduced amount is hereinafter
referred to as the “Limited Payment Amount”), but only if such reduction results
in a higher after-tax payment to Executive after taking into account the Excise
Tax and any additional taxes Executive would pay if such Payments and benefits
were not reduced. If applicable, the Company shall reduce or eliminate the
Payments provided under Section 8, to effect the provisions of this Section 9
(with payments not subject to Section 409A of the Code being reduced first). The
determination of whether the Payments shall be reduced to the Limited Payment
Amount pursuant to this Agreement and the amount of such Limited Payment Amount
shall be made, at the Company’s expense, by a reputable accounting firm selected
by Executive and reasonably acceptable to the Company (the “Accounting Firm”).
The Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations and documentation to the Company
and Executive within ten (10) days of the date of termination, if applicable, or
such other time as specified by mutual agreement of the Company and Executive,
and if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to the Payments, it shall furnish Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to any such Payments. The Determination shall be binding, final and
conclusive upon the Company and Executive.

b.
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 8 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or death, if earlier), with


10



--------------------------------------------------------------------------------



interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code for the month in which payment would have been
made but for the delay required pursuant to this clause, (iii) each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of Section 409A of the Code, (iv) any
payments that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise and (v) amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to Executive)
during any one (1) year may not effect amounts reimbursable or provided in any
subsequent year.
10.
Records and Confidential Data.



a.
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive’s employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.

b.
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with apparent jurisdiction to order
him to divulge, disclose or make accessible such information, provided that
Executive notify the Company prior to such disclosure, (y) in the course of any
proceeding under Section 13 or 14 of this Agreement or (z) in confidence to an
attorney or other professional advisor for the purpose of securing professional
advice, so long as such attorney or advisor is subject to confidentiality
restrictions no less restrictive than those applicable to Executive hereunder.

c.
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that is in his possession or
control and Executive will destroy all of his copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information. Within
five (5) business days of the receipt of such request by Executive, Executive
shall, upon written request of the Company, deliver to the Company a document
certifying that such written


11



--------------------------------------------------------------------------------



Confidential Information has been returned or destroyed in accordance with this
Section 10(c).
d.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation,



i.
trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

ii.
information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

iii.
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its affiliates containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

e.
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, correspondence, personal diaries, calendars,
personal files, rolodex (and paper/electronic equivalents) and phone books (so
long as no such materials are covered by any Company hold order), (ii) documents
relating to his personal entitlements and obligations, and (iii) information
that is necessary for his personal tax purposes.

11.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.



a.
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twenty-four (24) months after
Executive’s cessation of employment with the Company, not to solicit or
participate in or assist in any way in the solicitation of any employees of the
Company or its affiliates; provided that the foregoing shall not apply to
Executive’s personal assistant. For


12



--------------------------------------------------------------------------------



purposes of this covenant, “solicit” or “solicitation” means directly or
indirectly influencing or attempting to influence employees of the Company or
its affiliates to cease employment with the Company and its affiliates (except
in the course of Executive’s duties to the Company) or to become employed with
any other person, partnership, firm, corporation or other entity. Executive
agrees that the covenants contained in this Section 11(a) are reasonable and
desirable to protect the Confidential Information of the Company and its
affiliates, provided, that solicitation through general advertising not targeted
at the Company’s or its affiliates’ employees or the provision of references
shall not constitute a breach of such obligations.
b.
Covenant Not to Compete.



i.
To protect the Confidential Information and other trade secrets of the Company
and its affiliates as well as the goodwill and competitive business of the
Company and its affiliates, Executive agrees, during the Employment Term and for
a period of eighteen (18) months after Executive’s cessation of employment with
the Company, that Executive will not, except in the course of Executive’s
employment hereunder, directly or indirectly manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, or
render services or advice to, any third party, or any business, whose business
competes with the medical devices business of the Company and its affiliates
during the twelve-month period ending on the date of the cessation of
Executive’s employment with the Company); provided, however, that Executive may
in any event (w) own up to a 5% passive ownership interest in any public or
private entity, (x) be employed by, or otherwise have material association with,
any business that competes with the medical devices business of the Company and
its affiliates so long as his employment or association is with a separately
managed and operated division or affiliate of such business that does not
compete with the Company and its affiliates, and (y) serve on the board of any
business that competes with the medical devices business of the Company and its
affiliates as an immaterial part of its overall business, provided that he
recuses himself fully and completely from all matters relating to such business.

ii.
For purposes of this Section 11(b), any third party, or any business, whose
business competes includes any entity with which the Company has a product(s)
licensing agreement relating to the medical devices business of the Company at
the date of the cessation of Executive’s employment with the Company and any
entity with which the Company is, as of the date of the cessation of Executive’s
employment with the Company, to the knowledge of Executive (as reflected by the
deliberations of the Company’s senior leadership team), negotiating, and
eventually concludes within twelve (12) months of the Employment Term, a product
licensing or acquisition agreement relating to the medical devices business.

c.
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to


13



--------------------------------------------------------------------------------



disparage the Company or its affiliates, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or executive officer will make any written
statement that disparages Executive or encourages or induces others to disparage
Executive. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or Executive, or (ii) the business reputation
of the Company Entities and Persons or Executive. Nothing in this Agreement is
intended to or shall prevent either party from providing, or limiting testimony
in response to a valid subpoena, court order, regulatory request or other
judicial, administrative or legal process or otherwise as required by law.
d.
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of Executive’s service
with the Company by providing truthful information. The Company agrees to
promptly reimburse Executive for reasonable expenses (including travel expenses,
attorneys’ fees and other expenses of counsel) incurred by Executive, in
connection with Executive’s cooperation pursuant to this Section 11(d). Such
reimbursements shall be made within sixty (60) days following Executive’s
submission of a written invoice to the Company describing such expenses in
reasonable detail, and in no event later than the calendar year following the
year in which the expenses are incurred. Executive agrees that, in the event
Executive is subpoenaed by any person or entity (including, but not limited to,
any government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to Executive’s employment by the Company,
Executive will, to the extent not legally prohibited from doing so, give prompt
notice of such request to the Company’s Chief Legal Officer so that the Company
may contest the right of the requesting person or entity to such disclosure
before making such disclosure. Nothing in this provision shall require Executive
to violate Executive’s obligation to comply with valid legal process.

e.
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

f.
Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.


14



--------------------------------------------------------------------------------



12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware, or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.

13.
Representations and Warranties.



a.
The Company represents and warrants that (i) it is fully authorized to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

b.
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.

14.
Miscellaneous.



a.
Successors and Assigns.



i.
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or to an
affiliate of the Company. The term “the Company” as used herein shall include a
corporation or other entity acquiring all or substantially all the


15



--------------------------------------------------------------------------------



assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
ii.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

b.
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $25,000, incurred by Executive
in connection with the negotiation of this Agreement. Such reimbursement shall
be made as soon as practicable, but in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.



c.
Indemnification. Executive shall be indemnified by the Company as, and to the
extent, provided in the by-laws and Certificate of Incorporation of the Company.
The obligations under this paragraph shall survive termination of the Employment
Term.

d.
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.

e.
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Company’s
Chief Legal Officer. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

f.
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount thereof.

g.
Release of Claims. The termination benefits described in Section 8(d)(iv) and
(v) of this Agreement shall be conditioned on Executive delivering to the
Company, a signed release of claims in the form of Exhibit A hereto within
forty-five (45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by the Company under Section
14(c) of this Agreement or under any other indemnification agreement entered
into between Executive and the Company.

h.
Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its affiliates. Executive’s


16



--------------------------------------------------------------------------------



execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company of a limited power of attorney to sign in Executive’s
name and on Executive’s behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.
i.
Executive Acknowledgement. Executive acknowledges the Company’s Stock Ownership
Guidelines, as described in the Company’s proxy statement for its 2013 annual
shareholders’ meeting.



j.
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or noncompliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

k.
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement, provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.

l.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

m.
No Conflicts. Executive represents and warrants to the Company that Executive is
not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.

n.
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.

o.
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.


17



--------------------------------------------------------------------------------



p.
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 8, 10, 11, and 12 shall
survive the Employment Term.

q.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

r.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

s.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.


18



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.


ENDO HEALTH SOLUTIONS, INC.




By:    /S/ RAJIV DESILVA
Name: Rajiv De Silva
Title:    President & Chief Executive Officer


EXECUTIVE


By:    /S/ DONALD W. DEGOLYER
Name:    Donald W. DeGolyer
 





19



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Don DeGolyer
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of ________, 2013, (the
“Employment Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or any other indemnification agreement entered into between Executive
and the Company; (c) any rights Executive may have that arise under (or that are
preserved by) the Employment Agreement; (d) Executive’s ability to bring
appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law; (f) any claim
against any Releasee that brings a claim against Executive (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back


1
1830594-NYCSR05A - MSW

--------------------------------------------------------------------------------




pay, front pay, liquidated damages, compensatory damages, general damages,
special damages, punitive damages, exemplary damages, costs, expenses and
attorneys’ fees.


3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.



4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

2
2830594-NYCSR05A - MSW

--------------------------------------------------------------------------------






IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






__________________________________        ______________________
ENDO HEALTH SOLUTIONS, INC.     Don DeGolyer
.


Dated:____________________            Dated:__________________















3
3830594-NYCSR05A - MSW